Citation Nr: 1812476	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for atherosclerotic cardiovascular disease, claimed as due to herbicide agent exposure. 

2.  Entitlement to service connection for diabetes mellitus, type 2, claimed as due to herbicide agent exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974. 

This case comes before the Board of Veterans' Appeals (the Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appeared at a videoconference hearing at the RO in June 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, based on his written statements and testimony and their consistency with the available records, the Veteran set foot in the Republic of Vietnam and is presumed exposed to herbicide agents.

2.  The Veteran has a current diagnosis of atherosclerotic cardiovascular disease. 

3.  The Veteran has a current diagnosis of diabetes mellitus, type 2. 


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, atherosclerotic cardiovascular disease was incurred as a result of service.  38 U.S.C. §§ 1101, 1110, 1113, 1116, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, diabetes mellitus, type 2, was incurred as a result of service.  38 U.S.C. §§ 1101, 1110, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The appeal of service connection for atherosclerotic cardiovascular disease and diabetes mellitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Service Connection

The Veteran has claimed he is entitled to service connection for atherosclerotic cardiovascular disease and diabetes mellitus, type 2, due to exposure to herbicide agents (referred to by the Veteran has "Agent Orange").  Below is a summary of the laws and regulations that are applicable to claim of service connection based on herbicide exposure followed by an analysis of the Veteran's claim. 

Legal Criteria

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C. § 1116 (2012) and 38 C.F.R. § 3.307(a)(6)(iii) (2017) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113 (2012) and 38 C.F.R. § 3.307(d) (2017) are also satisfied.  38 C.F.R. § 3.309(e) (2017).  Such diseases include atherosclerotic cardiovascular disease, a form of ischemic heart disease, and diabetes mellitus.  Id. 

A presumption of exposure to herbicide agents exists for Veterans with service in Vietnam during specific time periods, or service in specific areas of Korea during specific time periods.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.309(e) (2017).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  

Analysis

The record indicates the Veteran was diagnosed and treated for atherosclerotic cardiovascular disease and diabetes mellitus, type 2, during the pendency of his claim.  Thus, the first Hickson element is satisfied.

Next, resolving reasonable doubt in the Veteran's favor, the evidence of record supports a finding that the Veteran was exposed to herbicide agents while on active duty, specifically while in the Republic of Vietnam.  The Veteran has testified that he routinely participated in helicopter flights into Vietnam where he would be required to set foot on the ground.  The Veteran has also submitted statements from the commanding officer of his unit and a helicopter pilot that support his contentions regarding service on the ground in Vietnam.  

The Veteran's DD-214 does not specifically indicate the Veteran's presence in Vietnam, and the Joint Services Records Research Center (JSRRC) was unable to verify that he served on the ground in Vietnam. However, the Veteran's service personnel records indicate he served aboard the U.S.S. Coral Reef from 1971 to 1973 as a member of Helicopter Squadron One, Unit 6.  He was certified as a search and rescue aircrewman and was noted as having completed over 150 sorties.  A service treatment record from April 1973 documents an injury sustained from a helicopter search and rescue mission over the pacific.  He has received the Air Medal with the strike/force count numeral of 12, indicating he participated meritoriously in 12 sustained air sorties.  He received an Air Gallantry Cross with a commendation that indicates that he served in an active combat zone in hazardous flight conditions in support of friendly troops.  

The above records do not definitely place the Veteran in Vietnam; however, they are wholly consistent with testimony the Veteran has provided regarding the nature of his service.  Furthermore, there is no contradictory evidence in the record that would indicate the Veteran did not serve in Vietnam.  Thus the Board finds the Veteran's statements to be credible, as they are facially plausible and are consistent with other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curium) (noting that credible testimony is that which is plausible or capable of being believed).  

Considering the foregoing evidence and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran set foot in the Republic of Vietnam.  Thus, he is presumed to have been exposed to herbicides.  38 U.S.C. § 5107(b) (2012).  

As the Veteran is found to have been exposed to herbicide agents while on active duty service, and in the absence of evidence of intercurrent causes, the Veteran's atherosclerotic cardiovascular disease cancer and diabetes mellitus, type 2, are presumed by regulation to have been the result of such exposure.  

ORDER

Entitlement to service connection for atherosclerotic cardiovascular disease is granted. 

Entitlement to service connection for diabetes mellitus, type 2, is granted. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


